DENY and Opinion Filed April 22, 2022




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00695-CV

 IN RE WALNUT HILL PHYSICIANS’ HOSPITAL, LLC D/B/A WALNUT
               HILL MEDICAL CENTER, Relator

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-06696

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne

      In this original proceeding, relator Walnut Hill Physicians’ Hospital, LLC

d/b/a Walnut Hill Medical Center petitions this Court for a writ of mandamus

ordering respondent to vacate and set aside her August 13, 2021 order denying

relator’s motion to quash a trial subpoena and to quash the trial subpoena at issue.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relator’s petition, the response, relator’s reply, the

parties’ letters regarding supplemental authorities, and the record, we conclude that
relator has failed to demonstrate a clear abuse of discretion. Accordingly, we deny

the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                             /Leslie Osborne/
                                             LESLIE OSBORNE
                                             JUSTICE



Goldstein, J., dissenting without opinion.

210695F.P05




                                        –2–